 In the Matter of MR.&MRS. H. P. HuNNICUTT,INDIVIDUALS&CO-PARTNERS, D/B/A PEPSI-COLABOTTLING COMPANY OF PRINCETON,AND G.W.LAWRENCE, JR.,&J. S. TAYLOR,SR.andLOCAL UNIONNo. 502,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,STABLEMEN AND HELPERS OF AMERICA,WELCH, W. VA. (AFL)Case No. C-1824.-Decided September 23, 1941Jurisdiction:soft drink bottling and selling industry.Unfair Labor PracticesConvpany-Dominated Union:employer dominated and interfered with the forma-tion of an organization by: suggesting its formation to a supervisory em-ployee in order to forestall organization by an outside union ; facilitatingefforts in this respect by the loan of an automobile ; compensating employeesfor time spent in forming organization ; granting organization immediatelyupon formation exclusive recognition and a collective bargaining contracteven though a meeting which it had afranged with the outsideunion'sorganizer had been scheduled-in addition employer discharged employeesfor. refusing to join inside organization and made derogatory referencesto the outside union's organizer. _Discrimination:discharges because of refusal to join dominated organization ;charges of, dismissed, as to one person.RemedialOrders: disestablishment of dominated organization ordered; contractwith dominated organization abrogated ; reinstatement, and back pay fromdate of discrimination to date of Intermediate Report and from date ofOrder to date of reinstatement ordered as to one employee; employees dis-criminated against but reinstated awarded back pay from date of discrimina-tion to date of reinstatement.Definition:held:that the Company and not its motor route salesmen is the em-ployer of the salesmen's helpersMiss Mary Telker,for the Board.Mr. Joseph M. Saunders,of Bluefield, W. Va., for the respondent.'Mr. Hugh G. Woods,of Princeton,W. Va., for the Association.Mr. Eugene M. Pvrver,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Local Union No. 502, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers of35 N: L. R. B., No.136.605 606DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theNinth Region (Cincinnati, Ohio), issued its complaint dated Novem-ber 2, 1940, against Mr. & Mrs. H. P. Hunnicutt, individuals andco-partners, doing business as Pepsi-Cola Bottling Company ofPrinceton,West Virginia, herein referred to as the respondent part-nership, and against G. W. Lawrence, Jr.,' and J. S. Taylor, Sr.,'both of Princeton,West Virginia, herein called, respectively, therespondent Lawrence and the respondent Taylor, alleging that therespondent partnership and the respondents Lawrence and Taylorhad engaged in and were engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, togetherwith a notice of hearing thereon, were duly served upon the re-spondents, the Union, and Princeton Pepsi-Cola Employees Asso-ciation, herein called the Association, a labor organization allegedin the complaint to be company-dominated.With respect to the unfair labor practices, the complaint allegedin substance: (1) that the respondents had dominated and interferedwith the formation and administration of the Association and hadcontributed financial and other support thereto; (2) that the respond-ent partnership, on or about March 5, 1940, terminated the employ-ment of Robert Kessinger, Walter Venable, Levi Bird, and JamesCrotty for a period of several hours because of their membership inand activity in behalf of the Union and, on or about March 9, 1940,terminated the employment of these individuals and refused to rein-state them until on or about April 9, 1940, because of their refusalto join the Association; (3) that the respondent partnership and therespondent Lawrence, on or about March 4, 1940, terminated the em-ployment of Junior Crotty and thereafter refused to reinstate himbecause of his membership in and activity in behalf of the Unionand because of his refusal to join the Association, and that the re-spondent partnership and the respondent Taylor, on or about March11, 1940, terminated the employment of Carl Crotty and thereafterrefused to reinstate him because of his membership in and activityin behalf of the Union and because of his refusal to join the Associa-tion; and (4) that by the foregoing acts and by urging, persuading,and warning their employees to refrain from becoming or remainingmembers of the Union, by threatening their employees with dischargeor other reprisals if they became or remained members of the Unionand if they did not become or remain members of the Association,'Erroneously described in the complaint as William Lawrence.2Erroneously described in the complaint as J. C. Taylor. MR. AND MRS. H. P. HUNNN'ICUTT ET Ads.607and by other acts, the respondent partnership, the respondent Law-rence, and the respondent Taylor interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed inSection 7 of the Act.The answer of the respondent partnership admitted certain of theallegations of the complaint pertaining to the type, character, andextent of business done by it but denied all the other allegations ofthe complaint:The joint answer of the respondents Lawrence andTaylor denied all the material allegations of the complaint.Pursuant to notice, a hearing was held in Bluefield, West Virginia,on November 18 and 19, 1940, before R. N. Denham, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Boardand the respondents were represented by counsel and participated inthe hearing.At the opening of the hearing, the Association appearedby counsel and filed a petition for leave to intervene.The petitionwas granted.On motion of counsel for the Board, all pleadings, in-cluding the captions, were amended to correct the names of therespondents Lawrence and Taylor.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence'bearing on the issues was afforded all parties.At the close of thehearing, on motion of counsel for the Board, the complaint and allother pleadings were amended to conform to the proof in respect todates, names, and other similar matters.At the close of the hearing,the respondents made separate motions for the dismissal of the com-plaint and all proceedings thereon, because of lack of jurisdiction bythe Board.The Trial Examiner denied the motions.During thecourse of the hearing the Trial Examiner made various rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.At the close of the case the parties were afforded an oppor-tunity to argue orally before the Trial Examiner and to file briefsfor his consideration but did not avail themselves of these privileges.On February 12, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties.Hefound that the respondent partnership had engaged in and was en-gaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) of the Act and recommended that therespondent partnership cease and desist therefrom and take certainspecified affirmative action deemed necessary to effectuate the policies"of the Act.The Trial Examiner further recommended that the com-plaint be dismissed as to the respondents Taylor and Lawrence.Thereafter the Union filed with the -Board exceptions to the Inter-mediate Report.The Board has considered the Union's exceptions, 608DECISIONSOF NATIONALLABOR RELATIONS BOARDand in so far as they are inconsistent with the findings, conclusions,and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents Mr. and Mrs. H. P. Hunnicutt constitute a partner-ship, organized in September 1939, doing business as the Pepsi-ColaBottling Company of Princeton.The respondent partnership oper-ates abottling plant in Princeton,West Virginia, whereitmanu-factures,bottles,sells, anddistributes various types of soft drinks.Approximately 80 per cent of the production of the respondent part-nership is a beverage known as Pepsi-Cola and is manufactured andsold undera licensefrom Pepsi-Cola Company, a Delaware corpora-tion.Although the respondent partnership is not a subsidiary of thePepsi-Cola Company,it ispart of that company's integrated nationaldistribution system.In addition to Pepsi-Cola, the respondent part-nershipalso manufactures,bottles, sells, and distributes various othersoft drinks pursuant to license agreements with the organizationscontrollingthe nationaldistribution of these products.The principal raw materials used by the respondent partnershipin the conduct of its business are sugar, carbon dioxide gas, woodencases,bottles, crowns, labels, paper cartons, and secret concentratesfor the various soft drinks produced.For the period from January1, 1940, to November 19, 1940, the respondent partnership had pur-chased secret concentrate for the manufacture of Pepsi-Cola approxi-mately in the amount of $23,000, all of which was shipped from theState of New York.During the same period secret concentrates forthe manufacture of the other soft drinks produced by the respondentpartnership amounted to between $2,500 and $3,500, and were shippedfrom the States of Missouri, Virginia, and Illinois.Bottles amount-ing in value to approximately $11,000 were purchased by the re-spondent partnership, 90 per cent of this amount having been shippedfrom points in South Carolina and New Jersey.Between January 1and June 1, 1940, the respondent partnership's sales amountedin valueto about $28,000, of which approximately 3 to 4 per cent were shippedinto the State of Virginia.The respondent partnership employsapproximately16 persons,some of whom work only part time.The respondents Lawrence and Taylor are two of the six routesalesmenemployed by the respondent partnershipfor the sale anddistributionof its products.Thesesalesmen operate on a commis-sion basis,receiving a certain amount for each case of merchandisesold.They arerequired to make all deliveries on their routes and MR. AND MRS. H. P. HUNNZCUTT ET AL.609to pick up empty cases and bottles.The trucks used by the salesmenare furnished by the respondent partnership, which also providesgas, oil, and maintenance for such trucks.Some of the route sales-men employ helpers to work with them on their trucks. The help-ers are hired, discharged, and paid by the route salesmen whom theyserve.At more or less fixed intervals they are employed in the plantat odd jobs, for which they are paid directly by the respondentpartnership.In addition the respondent partnership exercises ameasure of control over the helpers in ^ their capacity as assistantsto the salesmen, for at the instance of Hunnicutt, on at least oneoccasion a plant employee was transferred to the position of helper,and on another occasion a helper's wages were increased.We findthat the employment relationship between the route salesmen andtheir helpers is determined by Hunnicutt, who, as a matter of con-venience, delegates authority to the route salesmen to act as agentsof the respondent partnership in the hiring, supervision, and dis-charge of their helpers.nership is the employer of the helpers, within the meaning of Section2 (2) of the Act.We' shall accordingly dismiss the complaint as tothe respondents Lawrence and Taylor.II.THE ORGANIZATIONS INVOLVEDLocalUnion No. 502, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership, among others, the employees of the respondent partner-ship, including salesmen's helpers.Princeton- Pepsi-Cola Employees Association is an incorporatedunaffiliated labor organization, admitting to membership the em-ployees of the respondent partnership.III.THE UNFAIR LABOR PRACTICESA. The discharges of March 5, 1940Prior to March 1940 the employees of the respondent partnershiphad at no time been represented by any labor organization, althoughfor several months some of the route salesmen had been informallydiscussing with Richard A. Burks, receiving and shipping clerk, thepossibility of organizing all the employees of the respondent partner-ship for purposes of collective bargaining.On or about March 1,1940, some of the employees in the plant expressed an interest inbecoming members of the American Federation of Labor, hereincalled the A. F. of L. On Sunday, March 3, Levi Bird, WalterVenable, Robert Kessinger, Carl Crotty, Junior Crotty, and James 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrotty, all employees of the respondent partnership, met with Rod-riguez, a representative of the Union.All signed applications formembership in the Union and turned them over to Rodriguez.With the exception of one individual, the employees at the plantwere inexperienced at performing the bottling operations conductedthere.On February 12, 1940, Hunnicutt threatened to discharge theentire staff and replace them with experienced men.On March 4,1940, the day after the meeting with the union representative, JamesCrotty neglected to prepare the sterilizing apparatus and the opera-tions of the day were consequently delayed several hours.The nextmorning, when employees Bird, Venable, and James Crotty reportedfor work, Hunnicutt handed them. their pay checks and dischargedthem.All three employees had joined the Union on March 3. Im-mediately following the discharges,, James Crotty complained to anA. F. of L. organizer, who conferred with Hunnicutt.Hunnicuttagreed to put the men back to work, and that afternoon Bird, Ven-able, and Crotty returned to their jobs.Hunnicutt testified, without contradiction, and we believe his tes-timony, as did the Trial Examiner, that at the time he dischargedthesemen on March 5 he had no knowledge of union activities inthe plant or of the fact that any of his employees had become mem-bers of any union.Although the March 5 discharges occurred 2 days after the em-ployees had joined the Union, it is clear that Hunnicutt was with-out knowledge of their union activities or affiliation at the time heterminated their employment.Moreover, the evidence shows, andwe find, as did the Trial Examiner, that Hunnicutt was motivatedsolely by the inefficient manner in which the employees had per-formed their duties, a situation which reached its climax on March 4.We find that Levi Bird, Walter Venable, and James Crotty were notdiscriminatorily discharged on March 5, 1940.B. Domination of the AssociationImmediately upon reinstating the discharged men, Hunnicuttmanifested hostility to the Union, as is apparent from the uncontra-dicted testimony of James Crotty, which we believe, that Hunnicutttold him after the discharges of March 5, that "If you boys went anddone what was right here and left the Union alone ... you wouldhave got along a whole lot better."On March 6 Hunnicutt met with Rodriguez, an organizer for theUnion, and expressed no objection to the organization of his em-ployees.In fact, at Hunnicutt's suggestion, it was agreed that ameeting of the employees, to be addressed by Rodriguez, would beheld in Hunnicutt's office on the evening of March 8 and that Hun- MR. AND MRS. H. P. HUNN'IC'UTT ET AL.611nicutt would so notify the employees.Shortly after Rodriguez hadleft the plant, Hunnicutt informed Burks that Rodriguez wanted tomeet the employees on the following Friday to discuss organizationof the plant.Burks is the receiving and shipping clerk and the onlyoffice employee.He keeps the records of shipments and sales and isdirectly responsible for the proper loading and checking of the routesalesmen's trucks.In Hunnicutt's absence he handles such inci-dental office matters as require immediate attention and frequentlygives orders to the men in the plant concerning their work.He issecond. in command to Hunnicutt.We find that Burks is a super-visory employee and that he was so regarded by the other employeesin the plant.Immediately upon learning from Hunnicutt of the scheduled unionmeeting, Burks arranged a meeting for that afternoon, March 6, inHunnicutt's office, for all the employees, except Kessinger, Bird,Venable, and Crotty, who were by then commonly known to be mem-bers of the Union.This meeting was attended by 12 employees, in-cluding Burks, the route salesmen, and some part-time workers. Itwas decided to set up and incorporate a labor organization underthe name of Princeton, Pepsi-Cola Employees Association.Burksand Lawrence, a route salesman, were designated to call on Hugh D.Woods, an attorney, to make the necessary arrangements for theincorporation.The following day Burks visited Woods, and byearly afternoon the necessary papers of incorporation were com-pleted.That same day Burks and Lawrence obtained Hunnicutt'spermission to borrow his automobile and drove in it approximately115 miles to Charleston, West Virginia, where they filed the papersand received a charter.Although they were absent from the plantfor an entire day, no deduction was made from their pay.In view of the fact that Hunnicutt had notified Burks regardingtheUnion, and that he made no deductions from the latter's payfor the time spent in obtaining the charter for the Association, wefind that Hunnicutt was aware of the purpose of the trip'for whichhis automobile was being used.Organization of the Associationinvolved an expenditure of approximately $40, which was advancedby Burks and Matthews, who were subsequently reimbursed by theoriginalmembers of the Association, each paying a proportionateshare of the total.Upon the return of Burks and Lawrence to Princeton that evening,another meeting of the 12 persons who had attended the previousmeeting was held.At this time the Association was formally organ-ized and officers were elected.After adjournment of the formalmeeting the membership discussed the submission of a contract to therespondent partnership.Suggestions were made as to the terms of451270-42-vol 35-40' 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract, and a committee, consisting of the Association's presi-dent,Theodore C. Matthews one of the respondent partnership'sroute salesmen, Burks, and several others, was designated to take thematter up with Hunnicutt.This committee called on Hunnicutt thefollowing morning, advised him of the formation of the Associationand of its majority representation, and requested him to negotiatewith them concerning a contract.A few hours later Burks delivered the draft of a contract to Hun-nicutt.Some minor changes were made in this draft, and on March8 Hunnicutt, on behalf of the respondent partnership, and Matthews,on behalf of the Association, signed a contract.The contract, whichis for no definite period, recognizes the Association as sole bargain-ing agency for the employees of the respondent partnership, con-firms the then existing rate of commissions for salesmen, providesfor salary increases to J. S. Taylor, Jr., and Burks, applies the pro-visions of the Fair Labor Standards Act to other positions, and setsout certain conditions relative to apprentices.When, on the evening of March 8, Rodriguez, in accordance withthe arrangements made for his meeting with the employees, appearedat the plant, Hunnicutt told him that Matthews, J. S. Taylor, Sr.,and Burks wanted to see him in Hunnicutt's office.As Rodriguezentered the office, Matthews, Taylor, and Burks told him that theemployees had organized an independent union, that the Associationhad a contract with the respondent partnership, and that it wouldbe a waste of time for him to talk to the employees. Thereupon,Hunnicutt, who had remained outside during the interview betweenthe Association representatives and Rodriguez, was called into theoffice.Rodriguez claimed to represent a majority of-the employees,and Hunnicutt 'asked him to name the employees whom he claimedto represent.Rodriguez refused to disclose the names, and themeeting ended.The next morning, March 9, when Messinger, Bird, Venable, andJames Crotty reported for work, they were informed by Taylor andMatthews that they would not be permitted to work unless theyjoined the Association.Hunnicutt appeared at this point and, whenthe union men refused to become members of the Association, heinstructed them to return during the afternoon and get their pay.The contract with the Association contains no mention of a closedshop and in no way requires membership in the Association as acondition of employment.NeverthelessHunnicutt supported theAssociation's insistence upon membership in the Association as acondition of employment.Levi Bird testified without contradiction,and we believe his testimony, that when he received his final checkon March 9 Hunnicutt asked him why the men had not come to MR. ANDMRS.H. P. HUNIRICUTT ET AL.613him instead of the union representative. James Crotty crediblytestified that after the March 9 discharge Hunnicutt asked him whohad started the Union and stated that the organizer cared nothingabout the "boys," wore a white collar, and had promised them "theworld."The foregoing facts clearly show, and we conclude, that the As-sociation was not the freely chosen representative of the respondentpartnership's employees but rather that it was brought into existenceby Hunnicutt to forestall effective organization by the Union.Be-tweenMarch 6, when Hunnicutt and Rodriguez arranged for anorganizational meeting, and March 8, the date for which the meetingwas scheduled, the Association came into being and received exclusiverecognition and a collective bargaining contract.Thus, when Rodri-guez appeared at the plant on the evening of March 8, he found itimpossible to proceed with h;s organizational plans on behalf of theUnion. It is apparent, and we find, that Hunnicutt never intendedto fulfill his promise to Rodriguez to permit A. F. of L. organization.Of outstanding significance in the organization and operation of theAssociation are the following circumstances : When Hunnicutt learnedof the union activity of the men who had been discharged on MarchZ. he expressed hostility toward the Union. Immediately after themeeting with the Union had been scheduled, Hunicutt informedBurks, a supervisory employee and second in command to Hunnicutt,to that effect, from which we conclude and find that Burks proceededto organize the Association at the behest of Hunnicutt.ThereuponBurks proceeded forthwith to organize the Association, devotingworking time and advancing money toward its establishment.Tofacilitate Burks' efforts in this respect, Hunnicutt permitted the useof his automobile and made no deductions in pay for the time spentby Burks and Lawrence away from the plant. Immediately uponthe formation of the Association, Hunnicutt granted it exclusiverecognition and a collective bargaining contract, even though a meet-ing which he had arranged for the A. F. of L. organizer was stillscheduled.Moreover, although the contract in no way provided formembership in the Association as a condition of employment, Hunni-cutt discharged Kessinger, Bird, Venable, and James Crotty for re-fusing tojoin the Association. In addition, he reprimanded thesemen for having joined the Union and made derogatory reference tothe Union's organizer.We find that the respondent partnership dominated and interferedwith the formation and administration of the Association and con-tributed support to it, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Discrimination with regard to hire and tenure of employment1.The discharges of March 9, 1940As already stated,on March 9,1940, when Kessinger;Bird,Venable,and James Crotty appeared at the plant to begin work,they wereinformed by Taylor and Matthews that they could no longer workfor the respondent partnership unless they became members of theAssociation.During the course of the argumentwhichfollowedthis announcement,Hunnicutt,entered the office and heard Matthews'statement that it would be impossible to allow these men to work inthe plant unless they joined the Association.When Kessinger, Bird,Venable, and James Crotty again refused to join the Association,Hunnicutt told them to return during the afternoon and get theirchecks.The discharged employees shortly thereafter reported toRodriguez that they had been discharged because of their unionaffiliation and their refusal to join the Association.The Union there-upon filed charges with the Board.On or about March 19, Hunnicutt met James Crotty and askedhim to return to work and to notify the other discharged employeesto return.He did not condition such return upon their becomingmembers of the Association.Upon the advice of the Field Examinerfor the Board, Hunnicutt sent a registered letter on April 5, 1940,to each of the four men, requesting them to return to woik on orbefore April 10.The four men reported for work on Monday, April9, 1940, and were unconditionally reinstated.We find that the lettersofApril 5 constituted the first official notice to the employees toreturn to work.We find that the respondent partnership discharged Kessinger,Venable, Bird, and James Crotty on March 9,1940, because of theirrefusal to join the Association, thereby discouraging membership inthe Union and encouraging membership in the Association, and in-terfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.The discharge of Carl CrottyCarl Crotty was first employed as a helper by the respondentTaylor in August 1939.Crotty received his orders from Taylor andwas paid by the latter from his own funds. Twice a monthhe worked for a full day in the respondent partnership's garage,servicing, washing, oiling, and repairing the truck driven by himselfand Taylor.Hunnicutt paid Crotty for this work at the same rateas he received from Taylor.Crotty performed no other direct servicefor the respondent partnership.He joined the Union on March 3,1940. MIR. AND MRS. H. P. HUNNICUTT ET AL.615On March 9 four of the plant employees were discharged, as wehave found, because they refused to join the Association, a demandin which Taylor participated.Crotty did not join the Association.He testified without contradiction, and we believe his testimony;that on March 9 Taylor had told his brother, Junior Crotty, thatifhe,Carl,wished to continue working he would have to joinf he Association, and that Taylor wanted to see Carl on Monday morn-ing, March 11.When Carl Crotty, according to his further undeniedtestimony, which we believe, reported to Taylor on March 11, Taylorasked him whether he had joined "that stuff down in town."Uponhis admission that he had joined the Union, Taylor said, "I am sorry,but I can't use you no more." Crotty was thereupon immediatelyreplaced by a helper whom Taylor had already employed the,previousday.The following August, Crotty's undenied and credible testi-mony continued, Taylor told him that he could have his job againif he "would get a release" from the Union.Taylor testified that he replaced Carl Crotty because the latterhad 'told him sometime in February 1940 that he might have toleave to work on his father's farm. There is no dispute in thetestimony that Carl Crotty had made this statement to Taylor onone occasion and that neither of the men thereafter alluded to ituntil the hearing. It seems clear, however, that the discharge ofCarl Crotty was not based on the latter's statement that he mighthave to work for his father on the farm, since Taylor made no attemptto obtain a successor until after Crotty had joined the Union andhad failed to join the Association.Crotty's successor was hired theday after the Association succeeded in ousting the employees whohad refused to join and after Taylor had told Crotty's brother thatCrotty would have to join the Association to keep his job.Moreover,Taylor did not inform Crotty that his possible departure for hisfather's farm was the- reason for his discharge; on the contrary,at the time and the following August, Taylor expressly attributedthe discharge to Crotty's union membership.We do not agree withthe Trial Examiner's finding that Crotty was discharged because ofhis announcement that he intended to work on his father's farm,and we conclude that he was discharged because of his membershipin the Union and his failure to join the Association.On the basis of the above facts, we find that, by discharging andthereafter refusing to reinstate Carl Crotty, the respondent partner-ship, through its agent, the respondent Taylor, discriminated inregard to the hire and tenure of employment of Carl Crotty, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteedin Section 7 of. the Act. 616DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The discharge of Junior CrottyJunior Crotty was first employed by the respondent partnershipin January 1940 as a worker in the plant.After about 3 weeks, Hunni-cutt informed him that he was to be replaced but that the respondentLawrence needed a helper and that if Lawrence wished to employCrotty it would be "all right." Junior Crotty thereupon becameLawrence's helper and worked in the same capacity as the otherhelpers whose duties and working relationship have hereinbefore beendescribed.He devoted about 1 day each week to work at odd jobsin the plant and was paid for that time by Hunnicutt.He joinedthe Union on March 3, 1940.UntilMarch 4, 1940, Lawrence used a truck which could not beoperated, without the aid of a helper.By March 4, the'respondentpartnership had procured a new specially built body for Lawrence'struck, which was so constructed that one man could operate it withoutany assistance.The reconditioned truck was to go into service the nextday.On March 4 Junior Crotty and Lawrence made their deliveriesas usual in the old truck.During the course of the day, Lawrenceasked Crotty whether he had joined the Union and Crotty said thathe had.The new truck was ready for use that evening, and Lawrencetold Crotty that he need not report the next day since he, Lawrence,intended to run the new truck by himself and would not need a helper.Lawrence continued to run the truck without assistance for about 2months, after which his business became heavier and necessitated thehiring of a helper.He first employed a school boy, who served duringthe summer months, and at the beginning of the school year, Lawrencehired a new man. Crotty was never invited by Lawrence to returnto his old job.The Trial Examiner found that Crotty had not been dischargedbecause of his membership in or affiliation with. the Union.We agree,and we do not believe that Crotty's admission to Lawrence that he hadjoined the Union was the reason for Crotty's discharge.We find that the respondent partnership, through its agent, therespondent Lawrence, has not discriminated against' Junior Crottybecause of his membership or activity in the Union.THE REMEDYHaving found that the respondent partnership has engaged in cer-tain unfair labor practices, we shall order it to cease and desist there-from and to take certain affirmative action which we find necessaryi o effectuate the policies of the Act.We have found that the respondent partnership dominated andinterfered with the formation and administration of, and contributedsupport to, the Association.The effects and consequences of the MR. AND MRS. H.P.HUNN'ICUTT ET AL.617respondent partnership's domination and interference constituteobstacles to the free exercise by its employees of the rights guaranteedin Section 7 of the Act.Accordingly, we shall order the respondentpartnership to refuse to recognize the Association as the representativeof any of its employees for the purpose of dealing with the respondentpartnership concerning grievances, labor disputes, wages, rates ofpay, hours of employment, and other conditions of employment, andcompletely disestablish the Association as such representative.Sincethe contract of March 8, 1940, between the respondent partnership andthe Association embodies recognition of this organization as suchrepresentative and represents the fruit of the respondent partnership'sunfair labor practices and a device by which to perpetuate theireffects, we shall order the respondent partnership to cease and desistfrom giving effect to this or any other agreement with this organiza=tion in respect to rates of pay, wages, hours of employment, or otherconditions of work.Nothing in the Order, however, shall be takento require the respondent partnership to vary those wage, hour, andother substantive features of its relations with the employees them-selves,which the respondent partnership may have established inperformance of this contract as extended, renewed, modified,,supplemented, or superseded. ,Since we have found that the respondent partnership has dis-criminated in regard to the hire and tenure of employment of CarlCrotty, we shall order that he be reinstated to his former or sub-stantially equivalent position without prejudice to his seniority andother rights and privileges.-We shall also order that the respondentpartnership make Carl Crotty whole for any loss of pay he mayhave suffered by reason of the discrimination against him. In viewof the Trial Examiner's findings that the discharge of Crotty wasnot discriminatory, we shall order the respondent to pay to Crottya sum of money equal to the amount he would normally have earnedaswages from March 11, 1940, the' date of the discrimination, tothe date of the Intermediate Report and from the date of this Orderto the date of the offer of reinstatement, less his net earnings s duringsaid period.We have also found that the respondent partnership discriminatedwithin the meaning of the Act in regard to the hire and tenure ofemployment of Robert Kessinger, Levi Bird, Walter Venable, and8 By "net earnings"ismeant earnings less expenses,such as for transportation, roomand board,incurred by an employee in connection with obtaining work and working else-where than for the respondent partnership,which would not have been incurred but forhis unlawful discharge and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Jotnets of Ame,ica,Lumber and Sawmill Workers Local2590, 8 N. L. R.B. 440.Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation V.National Labor Relations Board,311 U. S. 7. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDJamesCrotty, withrespect to the discharges of March 9,1940.Weshall accordingly order that the respondent partnership make RobertKessinger,Levi Bird, Walter Venable, and James Crotty whole forany loss of pay each may have suffered by reason of the discrimina-tion against him,by payment to each of them a sum of money equalto the amount which he normally would have earned as wages fromMarch 9, 1940, the date of such discrimination,toApril5,1940,the date of the offer of reinstatement,less his net earnings duringsaid period.4Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLusIONs OF LAW1.Local Union No. 502, International Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers of America,is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.Princeton Pepsi-Cola Employees Association is a labor organi-zation, within the meaning of Section 2 (5) of the Act.3.By dominating and interfering with the formation and admin-istration of, and contributing support to, Princeton Pepsi-ColaEmployees Association,the respondent partnership has engaged inand is engagingin unfair labor practices,within the meaning ofSection 8(2) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of Robert Kessinger, Levi Bird, Walter Venable,and JamesCrotty,the respondent partnership has engaged in and is engagingin unfair labor practices,within the meaning of Section 8(3) of theAct.5.By discriminating in regard to the hire and tenure of employ-ment of CarlCrotty, therespondent partnership,through its em-ployeeJ. S. Taylor,Sr., has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) ofthe Act.6.By interfering with, restraining,and coercing its employees inthe exerciseof the rightsguaranteed in Section 7 of theAct, therespondent partnership has engaged in and is engaging in" unfairlabor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and (7)of the Act.8.The respondent partnership has not engaged in unfair laborpracticeswithrespect to the lay-off on March 5, 1940, of Levi Bird,Walter Venable, and James Crotty.Idem. MR. AND MR'S. H.P.HUNNICUTT ET AL.6199.The respondent partnership has not engaged in unfair laborpractices by the discharge of Junior Crotty.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent partnershipMr. & Mrs. H. P. Hunnicutt, Individuals& Co-partners, doing business as Pepsi-Cola Bottling Company ofPrinceton, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local Union' No. 502, Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpersof America, or any other labor organization of its employees bydischarging, laying off, or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment;(b)Dominating or interfering with the administration of Prince-ton Pepsi-Cola Employees Association, or with the formation oradministration of any other labor organization of its employees andfrom contributing support to said Princeton Pepsi-Cola EmployeesAssociation, or to any other labor organization of its employees;(c)Giving effect to or performing any and all contracts andarrangements with Princeton Pepsi-Cola Employees Associationrelating to gates of pay, wages, hours of employment, or otherconditions of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affiri iative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Princeton Pepsi-Cola Em-ployees Association as representative of any of its employees forthe purpose of dealing with the respondent partnership concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablishPrinceton Pepsi-Cola Employees Association as such representative ;(b)Offer to Carl Crotty immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges; 620DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Make whole the said Carl Crotty for anylossof pay he mayhave suffered by reason of the discrimination against him by pay-ment to him of a sum of money equal to that which he would nor-mally have earned as wages from March 11, 1940, the date of suchdiscrimination, to February 12, 1941, and from the date of this Orderto the date of the offer of reinstatement,lesshis net earnings duringsaid period;(d)Make whole Robert Kessinger, Levi Bird, Walter Venable,and James Crotty for any loss of pay each may have suffered byreason of the respondent partnership's discrimination against himby payment to each of them of a sum of money equal to that whichhe normally would have earned as wages from March 9, 1940, toApril 5, 1940;lesstheir respectivenet earningsduring said period;(e)Post immediately in conspicuous placesin itsplant at Prince-ton,West Virginia, and maintain for a period ofat leastsixty (60)consecutive days from the date of posting, notices to its em-ployees stating: (1) that the respondent partnership willnot engagein the conduct from which it is ordered to cease and desist in para-graphs1 (a), (b), (c), and (d) of this Order; (2) that therespondentpartnership will take the affirmative action set forth in paragraphs 2(a), (b), (c), and (d) of this Order; and (3) that therespondentpartnership's employees are free tobecome or remain members ofLocal Union 502, International Brotherhood of Teamsters, Chauf-feurs,Stablemen and Helpers of America, and that the respondentpartnership will not discriminate against any employeesbecause ofmembership or activity in that or any other labor organization ;(f)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order what steps therespondent partnership has taken to comply herewith.IT IS FURTHERORDERED thatthecomplaintbe,and it hereby is,dis-missed in so far as it alleges that Junior Crotty was discriminatorilydischarged and that Levi Bird, Walter Venable, and James Crottywere discriminatorily laid off on March 5, 1940.AND ITIS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondents Lawrence andTaylor have engaged in unfair labor practices within themeaning ofthe Act.